EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Brieger on April 29, 2021.

	The following amendments have been made:

Claim 13, --A unit according to claim 12, comprising a cassette for embossing and/or a cassette for scoring positioned upstream of the waste stripping and cutting cassette--.

Claim 17, --The waste stripping and cutting cassette of claim 1, wherein the crossmember defines a groove with an opening oriented substantially to an outside of the waste stripping and cutting cassette, and the sliding member slides in the groove to position the adaptor.

Claim 18, --The waste stripping and cutting cassette of claim 1, wherein the adaptor provides a mechanical connection such that an angular position of the ejector remains substantially the same as a diameter of the first tool is varied--.

Claims 1, 4, 8, 9, 12, 13, 16, 17, and 19-21.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the waste stripping and cutting cassette having an adaptor having a fastener projecting through the second face and securing the ejector and the sliding member projects through the first face of the cross member, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724